EXHIBIT 99.2 Compton Petroleum Corporation Consolidated Financial Statements December 31, 2010 Management’s Report TO THE SHAREHOLDERS OF COMPTON PETROLEUM CORPORATION The accompanying Consolidated Financial Statements of Compton Petroleum Corporation (the “Corporation”) are the responsibility of Management and have been prepared by Management in accordance with Canadian generally accepted accounting principles and policies stated in the notes to the Consolidated Financial Statements.Financial information contained throughout the corporate summary to shareholders is consistent with these financial statements. The Corporation’s Board of Directors has approved the Consolidated Financial Statements on the recommendation of the Audit, Finance and Risk Committee, which has a written mandate that complies with the current requirements of Canadian securities legislation and the United States Sarbanes-Oxley Act of 2002. Management is also responsible for establishing and maintaining adequate internal control over the Corporation’s financial reporting.Internal control, as more fully described in Management’s Discussion and Analysis, includes policies and procedures designed to provide reasonable assurance relating to the reliability, completeness and timeliness of financial reporting.Internal control systems, no matter how well designed, have inherent limitations.Therefore, even those systems while determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management has assessed the effectiveness of the design and operation of internal control over financial reporting based on the Internal Control Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission, (“COSO”).Based on this assessment, Management has concluded that, as of December 31, 2010, internal control over financial reporting was effective.Grant Thornton LLP, an independent firm of chartered accountants, appointed by shareholders, has provided independent opinions on both the Consolidated Financial Statements and the Corporation’s internal control over financial reporting as at December 31, 2010. /s/ T.S. Granger /s/ C.W. Leigh Cassidy T.S. Granger, P.Eng. C.W. Leigh Cassidy, CA CFA President & Chief Executive Officer Vice President Finance & Chief Financial Officer February 24, 2011 1 Independent Auditor’s Report of Registered Public Accounting Firm To the Shareholders of Compton Petroleum Corporation We have audited the accompanying consolidated financial statements of Compton Petroleum Corporation, which comprise the consolidated balance sheets as at December 31, 2010 and December 31, 2009, and the consolidated statements of earnings (loss) and other comprehensive income, retained earnings, and cash flow for each of the years in the three-year period ended December 31, 2010, and a summary of significant accounting policies and other explanatory information. Management's responsibility for the financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence, on a test basis, about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the company's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion on the consolidated financial statements. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Compton Petroleum Corporation as at December 31, 2010 and December 31, 2009, and the results of its operations and its cash flow for each of the years in the three-year period ended December 31, 2010 in accordance with Canadian generally accepted accounting principles. Other matter We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Compton Petroleum Corporation's internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated February 24, 2011 expressed an unqualified opinion on Compton Petroleum Corporation’s internal control over financial reporting. Calgary, Canada /s/ ‘Grant Thornton LLP’ February 24, 2011 Chartered Accountants 2 Independent Auditor’s Report of Registered Public Accounting Firm To the Shareholders of Compton Petroleum Corporation We have audited Compton Petroleum Corporation’s internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control - Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). Management's responsibility for internal control over financial reporting Management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying management’s report. Auditor’s responsibility Our responsibility is to express an opinion on the company’s internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control, based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion on the company’s internal control over financial reporting. Definition of internal control over financial reporting A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Inherent limitations Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. Opinion In our opinion, Compton Petroleum Corporation maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control - Integrated Framework issued by COSO. 3 Other matter We also have audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of the Compton Petroleum Corporation as at December 31, 2010 and 2009 and the consolidated statements of earnings (loss) and other comprehensive income, retained earnings and cash flow for each of the years in the three-year period ended December 31, 2010 and our report dated February 24, 2011, expressed an unqualified opinion on those consolidated financial statements. Calgary, Canada /s/ ‘Grant Thornton LLP’ February 24, 2011 Chartered Accountants 4 Compton Petroleum Corporation Consolidated Balance Sheets (000’s) As at December 31, Assets Current Accounts receivable $ $ Risk management asset, note 14(b) Other current assets Future income taxes, note 16 31 12 Property and equipment, note 3 Other assets $ $ Liabilities Current Accounts payable $ $ Credit facility, note 4 Senior term notes, note 5 - Risk management liability, note 14(b) 94 MPP term financing, note 6 Future income taxes, note 16 58 Senior term notes, note 5 Risk management liability, note 14(b) - MPP term financing, note 6 Asset retirement obligations, note 8 Future income taxes, note 16 Non-controlling interest, note 6 Shareholders’ equity Capital stock, note 9 Share purchase warrants, note 9(c) Contributed surplus, note 11(b) Retained earnings Commitments and contingent liabilities, note 19 Subsequent event, note 19(c) $ $ see accompanying notes to the consolidated financial statements On behalf of the Board /s/ M.F. Belich, Q.C. (signed) /s/ J. Stephens Allan, C.A. (signed) Director Director 5 Compton Petroleum Corporation Consolidated Statements of Earnings (Loss) and Other Comprehensive Income (000’s, except per share amounts) Years ended December 31, Revenue Oil and natural gas revenues $ $ $ Royalties ) ) ) Expenses Operating Transportation Administrative Stock-based compensation, note 11(d) Interest and finance charges, note 12 Foreign exchange and other (gains) losses, note 13 ) ) Risk management gain, note 14(c) Depletion and depreciation, note 3 Accretion of asset retirement obligations, note 8 Other expenses, note 17 Goodwill written-off - - Earnings (loss) before taxes and non-controlling interest ) ) ) Income taxes, note 16 Current 10 94 36 Future ) Earnings (loss) before non-controlling interest ) ) ) Non-controlling interest, note 6 Net earnings (loss) and comprehensive income $ ) $ ) $ ) Net earnings (loss) per share, note 10 Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Consolidated Statements of Retained Earnings (000’s) Years ended December 31, Retained earnings, beginning of year $ $ $ Net earnings (loss) Premium on redemption of shares - - ) Retained earnings, end of year $ $ $ see accompanying notes to the consolidated financial statements 6 Compton Petroleum Corporation Consolidated Statements of Cash Flow (000’s) Years ended December 31, Operating activities Net earnings (loss) $ ) $ ) $ ) Stock-based compensation Unrealized foreign exchange and other (gains) losses ) ) Unrealized risk management (gain) loss ) ) Depletion and depreciation Interest, financing charges and other ) Accretion of asset retirement obligations Asset retirement expenditure ) ) ) Future income taxes ) ) Goodwill written-off - - Non-controlling interest Change in non-cash working capital, note 18 ) Financing activities Issuance of senior term notes - - Extinguishment of senior term notes ) - - Credit facility draw (repayment) ) ) Proceeds from share issuances, net 5 MPP term financing repayment ) ) - Distributions to partner - ) ) Repurchase of common shares - ) Investing activities Property and equipment additions ) ) ) Acquisition of leased property ) ) - Property acquisitions - ) ) Property dispositions Royalty dispositions - Change in non-cash working capital, note 18 ) Change in cash - ) ) Cash, beginning of year - Cash, end of year $
